Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 12, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hammerschmidt et al. (US 9292409 B2 and Hammerschmidt hereinafter.) in view of Sakai et al. (US 20180170298 A1 and Sakai hereinafter.) further in view of Gao et al. (WO 2018168282 A1 and Gao hereinafter.).
	Regarding claim 1, Hammerschmidt discloses an electronic control unit [fig. 1, vehicular sensing system 100] comprising: a PSI5 communications interface [col 2 lines 18-24] configured to communicate with a remote sensor [sensors 110, col 1 lines 13-18] using a current-modulated signal with PSI5 compliance [col 1 lines 25-28 and col 3 lines 44-48] upon a two-wire interconnection [first wire 210a and a second wire 210b, col 3 lines 42-44]. Hammerschmidt does not explicitly disclose the PSI5 communications interface including: a signal driver configured to apply a signal voltage to a first signal terminal for driving current to the remote sensor via the two-wire interconnection; a second signal terminal providing a return path for the current: and a resistor within the return path of the PS15 communications interface.
However, Sakai discloses the PSI5 [para. 36] communications interface [para. 71] including: a signal driver [airbag ECU 20] configured to apply a signal voltage [voltage pulse signal Vi] to a first signal terminal [bus-in terminal] for driving current to the remote sensor [sensor s1] via the two-wire interconnection [fig.7 showing two wire interface providing bus in and busrtn signals]; a second signal terminal [col 5 lines 1-3, bus-return terminal] providing a return path for the current [col 5 lines 2-3]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify Hammerschmidt to include the teachings of Sakai to disclose an improved sensor system for detecting a collision in a passenger vehicle. Hammerschmidt in view of Sakai does not explicitly disclose a resistor within the return path of the PSI5 communications interface.
However, Gao discloses [fig. 1, pg. 6] a resistor [termination resistor R1] within the return path [return signal SR] of the PS15 communications interface [serializer circuit module 10]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify Hammerschmidt in view of Sakai to include the teachings of Gao to disclose a system for reduced noise in a cabling system for a vehicle mounted elections device.
Regarding claim 2, Hammerschmidt in view of Sakai further in view of Gao discloses further [Hammerschmidt, col 1 lines 5-12] a restraint control module [Hammerschmidt, air 5 bag sensors, tire pressure sensors, engine sensors, seat belt sensors, and many others] for a motor vehicle comprising the electronic control unit [Hammerschmidt, automotive control unit] of Claim 1.  
Regarding claim 4, Hammerschmidt in view of Sakai further in view of Gao discloses further wherein the resistor [Gao, fig. 1, pg. 6, termination resistor R1] is connected between the second signal terminal [Gao, fig. 1, pg. 6, second signal terminal D2] and a chassis ground [Gao, fig. 1, pg. 6, ground plane 20].  
Regarding claim 12, Hammerschmidt discloses a method for operating a PSI5 communications interface of an electronic control unit [vehicular sensing system 200, see abstract], the method comprising: applying a signal voltage to a first signal terminal [first wire 210a of communication bus 210, col 3 lines 44-47] of the PSI5 communications interface to drive a signal current [col 3 lines 38-51] to a remote sensor [one or more sensors 212] via a two-wire interconnection [col 3 lines 38-44]. Hammerschmidt does not explicitly disclose receiving the signal current from the remote sensor by a second signal terminal of the PSI5 communications interface providing a return path for the signal current: and inducing a balance voltage upon the second signal terminal by a resistor within the return path. Providing a return path for the signal current and inducing a balance voltage upon the second signal terminal by a resistor within the return path.
However, Sakai discloses [para. 69] receiving the signal current from the remote sensor [fig. 7, sensor S1] by a second signal terminal [bus - return terminal BUSRTN] of the PSI5 communications interface [para. 36] and providing a return path [fig. 1, pg. 6, return signal SR ] for the signal current [pg. 6, through the ground plane 40]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify Hammerschmidt to include the teachings of Sakai to disclose an improved sensor system for detecting a collision in a passenger vehicle. Hammerschmidt in view of Sakai does not explicitly disclose inducing a balance voltage upon the second signal terminal by a resistor within the return path.
However, Gao discloses inducing a balance voltage [pg. 3, more stably operating the serializer 11] upon the second signal terminal [pg. 3, second signal terminal D2] by a resistor [pg. 3, fig. 1, termination resistor R1] within the return path [pg. 3, fig. 1, return signal SR]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify Hammerschmidt in view of Sakai to include the teachings of Gao to disclose a system for reduced noise in a cabling system for a vehicle mounted elections device.
Regarding claim 13, Hammerschmidt in view of Sakai further in view of Gao discloses further wherein the electronic control unit is configured for operation within a restraint control module for a motor vehicle [Hammerschmidt, col 1 lines 5-13].  
Regarding claim 15, Hammerschmidt in view of Sakai further in view of Gao discloses further wherein the resistor [Gao, pg. 6, termination resistor R1] is connected between the second signal terminal [Gao, pg. 6, second signal terminal D2] and a chassis ground [Gao, pg. 6, ground plane 20].  
Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hammerschmidt et al. (US 9292409 B2 and Hammerschmidt hereinafter.) in view of Sakai et al. (US 20180170298 A1 and Sakai hereinafter.) further in view of Gao et al. (WO 2018168282 A1 and Gao hereinafter.) further in view of Mukherjee et al. (US 20050110476 and Mukherjee hereinafter).
Regarding claim 3, Hammerschmidt in view of Sakai further in view of Gao discloses all the features regarding claim 1 as indicated above. Hammerschmidt in view of Sakai further in view of Gao does not explicitly disclose wherein the resistor is a discrete resistor device.
However, Mukherjee discloses wherein the resistor is a discrete resistor device [fig. 3, para. 24]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the Hammerschmidt in view of Sakai further in view of Gao to include the teachings of Mukherjee to disclose a system for implementing a balanced resistor.
Regarding claim 14, Hammerschmidt in view of Sakai further in view of Gao discloses all the features regarding claim 12 as indicated above. Hammerschmidt in view of Sakai further in view of Gao does not explicitly disclose wherein the resistor is a discrete resistor device.
However, Mukherjee discloses wherein the resistor is a discrete resistor device [fig. 3, para. 24]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the Hammerschmidt in view of Sakai further in view of Gao to include the teachings of Mukherjee to disclose a system for implementing a balanced resistor.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hammerschmidt in view of Sakai further in view of Gao further in view of “1588” (JP H11511588 A and “1588” hereinafter.).
Regarding claim 5, Hammerschmidt in view of Sakai further in view of Gao discloses all the features regarding claim 1 as indicated above. Hammerschmidt in view of Sakai further in view of Gao does not explicitly disclose wherein the resistor is defined by a drain-source on resistance of a field effect transistor.  
However, “1588” discloses [pg. 3] wherein the resistor [variable resistor] is defined by a drain-source on resistance [drain-source resistance] of a field effect transistor [ET transistor]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify Hammerschmidt in view of Sakai further in view of Gao to include the teachings of “1588” to disclose a system for improved current supply using a voltage controlled variable resistor. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hammerschmidt in view of Sakai further in view of Gao further in view of “1588” further in view of Fan et al. (US 20120280839 A1 and Fan hereinafter.).
Regarding claim 6, Hammerschmidt in view of Sakai further in view of Gao further in view of “1588” discloses all the features regarding claim 5 as indicated above. Hammerschmidt in view of Sakai further in view of Gao further in view of “1588” does not explicitly disclose wherein further comprising the field effect transistor defining a gate terminal, with the gate terminal coupled to the first signal terminal of the PSI5 communications interface 
However, Fan discloses [see claim 7] wherein further comprising the field effect transistor [FET Mclka] defining a gate terminal, with the gate terminal coupled to the first signal terminal [first signal terminal] of the PSI5 communications interface [transforming circuit between parallel data and serial data,]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify Hammerschmidt in view of Sakai further in view of Gao further in view of “1558” to include the teachings of Fan to disclose a system for data conversion in which output overshoot is inhibited.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hammerschmidt in view of Sakai further in view of Gao further in view of “1588” further in view of Fan further in view of Suzaki et al. (US 20130257510 A1 and Suzaki hereinafter.).
Regarding claim 7, Hammerschmidt in view of Sakai further in view of Gao further in view of “1588” further in view of Fan discloses all the features regarding claim 6 as indicated above.
Hammerschmidt in view of Sakai further in view of Gao further in view of “1588” further in view of Fan does not explicitly disclose wherein further comprising a current limiting resistor connected between the gate terminal and the first signal terminal of the PSI5 communications interface.  
However, Suzaki discloses [para. 6] wherein further comprising a current limiting resistor [first resistor element 103] connected between the gate terminal [gate of the first FET 101] and the first signal terminal [first control terminal CT1] of the PSI5 communications interface [fig. 6, high frequency switch circuit]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify Hammerschmidt in view of Sakai further in view of Gao further in view of “1558” further in view of Fan to include the teachings of Suzaki to disclose a switching system with reduced power requirements.  
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hammerschmidt in view of Sakai further in view of Gao further in view of Pan et al. (US 10090689 and Pan hereinafter.).
Regarding claim 8, Hammerschmidt in view of Sakai further in view of Gao discloses all the features regarding claim 1 as indicated above. Hammerschmidt in view of Sakai further in view of Gao does not explicitly disclose wherein further comprising a switch configured to limit an amount of current between the second signal terminal and a ground.  
However, Pan discloses [col 2 lines 39-44] wherein further comprising a switch [current limit control switch] configured to limit an amount of current [current limit] between the second signal terminal [second terminal] and a ground [ground]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify Hammerschmidt in view of Sakai further in view of Gao to include the teachings of Pan to disclose a switching system with improved power efficiency and reduced construction costs. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hammerschmidt in view of Sakai further in view of Gao further in view of Pan further in view of “1337” (JP H10501337 A and “1337” hereinafter.).
Regarding claim 9, Hammerschmidt in view of Sakai further in view of Gao further in view of Pan discloses all the features regarding claim 8 as indicated above. Hammerschmidt in view of Sakai further in view of Gao further in view of Pan does not explicitly disclose wherein further comprising a current sensor configured to detect the amount of current between the second signal terminal and the ground; wherein the switch is controlled by the current sensor.
However, “1337” discloses [pg. 13] wherein further comprising a current sensor [current sensor] configured to detect the amount of current [enable measurement of a current] between the second signal terminal [second terminal] and the ground [ground]; and wherein the switch is controlled by the current sensor [pg. 10, connection between the second terminal of the sensor coil and the first power terminal is maintained through the current sensor]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify Hammerschmidt in view of Sakai further in view of Gao further in view of Pan to include the teachings of “1337” to disclose a switching system with improved power performance. 
Claim 10, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hammerschmidt in view of Sakai further in view of Gao further in view of Pan further in view of “1588” further in view of Lavery et al. (US 7760006 B2 and Lavery hereinafter.).
Regarding claim 10, Hammerschmidt in view of Sakai further in view of Gao further in view of Pan discloses all the features regarding claim 8 as indicated above. Hammerschmidt in view of Sakai further in view of Gao further in view of Pan does not explicitly disclose wherein the resistor is defined by a drain-source on resistance of a field effect transistor; wherein the switch is configured to selectively assert or de-assert a control voltage upon a gate of the field effect transistor to drive the field effect transistor between a low impedance state and a high impedance state.  
However, “1558” discloses [pg. 3] wherein the resistor [variable resistor] is defined by a drain-source on resistance [drain-source resistance] of a field effect transistor [ET transistor]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify Hammerschmidt in view of Sakai further in view of Gao further in view of Pan to include the teachings of “1558” to disclose a system for improved current supply using a voltage controlled variable resistor. Hammerschmidt in view of Sakai further in view of Gao further in view of Pan further in view of “1588” does not explicitly disclose wherein the switch is configured to selectively assert or de-assert a control voltage upon a gate of the field effect transistor to drive the field effect transistor between a low impedance state and a high impedance state.  
However, Lavery discloses [col 4 line 47 – col 5 line 13] wherein the switch [switch circuit 54] is configured to selectively assert or de-assert [ENABLE is/is-not asserted] a control voltage [voltage] upon a gate [FIG. 4 shows the electrically controlled impedances 58 as field effect transistors (FET) 92] of the field effect transistor [controlled impedance 58] to drive the field effect transistor between a low impedance [low impedance] state and a high impedance [high impedance] state. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify Hammerschmidt in view of Sakai further in view of Gao further in view of Pan further in view of “1588” to include the teachings of Lavery to disclose a system for maintaining a commanded impedance with reduced electromagnetic radiation.
Regarding claim 16, Hammerschmidt in view of Sakai further in view of Gao discloses all the features regarding claim 12 as indicated above. Hammerschmidt in view of Sakai further in view of Gao does not explicitly disclose wherein further comprising: selectively changing a resistance of the resistor as a function of the signal voltage.  
However, Lavery discloses [col 4 lines 41--53, electronically controlled impedance 58] wherein further comprising: selectively changing a resistance [high impedance or offstate] of the resistor as a function of the signal voltage [Supplied a particular signal]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify Hammerschmidt in view of Sakai further in view of Gao with the teachings of Lavery to disclose a system for maintaining a commanded impedance with reduced electromagnetic radiation. 
Regarding claim 17, Hammerschmidt in view of Sakai further in view of Gao further in view of Lavery discloses further [Lavery, col 7 lines 51-55] wherein the resistor [Lavery, electronically controlled impedance 58]  is defined by a drain-source on resistance [Lavery, drain-to-source voltage] of a field effect transistor [FET 92]; and wherein [Lavery, col 7 lines 41-55] selectively changing the resistance [Lavery, high impedance condition] of the resistor further comprises selectively asserting [Lavery, ENABLE de-asserted/asserted] a gate of the field effect transistor [Lavery, gate of FET 92] by the signal voltage [Lavery, gate to the power rail 62].  
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hammerschmidt in view of Sakai further in view of Gao further in view of Ferianz et al. (US 6522179 and Ferianz hereinafter.).
Regarding claim 11, Hammerschmidt in view of Sakai further in view of Gao discloses all the features regarding claim 1 as indicated above. Hammerschmidt in view of Sakai further in view of Gao does not explicitly disclose wherein further comprising a signal amplifier having a signal input and a signal output, with the signal input coupled to the first signal terminal and the signal output coupled to the second signal terminal through the resistor.  
However, Ferianz discloses [fig. 2, col lines 30-60] wherein further comprising a signal amplifier [operational amplifier 6] having a signal input [inverting signal input 5] and a signal output [antiphase signal output 15], with the signal input coupled to the first signal terminal [first input terminal 2] and the signal output coupled to the second signal terminal [Second output terminal 19] through the resistor [Second line-matching impedance 18]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify Hammerschmidt in view of Sakai further in view of Gao to include the teachings of Ferianz to disclose a driver circuit with reduced power loss.
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hammerschmidt in view of Sakai further in view of Gao further in view of “1337” further in view of Lavery.
Regarding claim 18, Hammerschmidt in view of Sakai further in view of Gao discloses all the features regarding claim 12 as indicated above. Hammerschmidt in view of Sakai further in view of Gao does not explicitly disclose wherein further comprising: sensing the signal current; and driving the return path to a high-impedance state in response to the signal current exceeding a current threshold voltage.
However, “1337” discloses [pg. 13] further comprising: sensing the signal current [measurement of a current]; Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify Hammerschmidt in view of Sakai further in view of Gao to include the teachings of “1337” to disclose a switching system with improved power performance. Hammerschmidt in view of Sakai further in view of Gao further in view of “1337” does not explicitly disclose driving the return path to a high-impedance state in response to the signal current exceeding a current threshold voltage.  
However, Lavery discloses [col 4 lines 33-46] driving the return path [signal pad 60] to a high-impedance [high impedance] state in response to the signal current [col 7 lines 29-35, voltage at closed loop control circuit 76] exceeding a current threshold voltage [vref low]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify Hammerschmidt in view of Sakai further in view of Gao further in view of “1337” to include the teachings of Lavery to disclose a system for maintaining a commanded impedance with reduced electromagnetic radiation. 
Regarding claim 19, Hammerschmidt in view of Sakai further in view of Gao further in view of “1337” further in view of Lavery discloses further wherein the resistor [Lavery, controlled impedance 58] is defined by a drain- source on resistance [Lavery, col 6 lines 59-61] of a field effect transistor [Lavery, col 7 lines 51-55, FET 92]; and wherein driving the return path [Lavery, col 4 lines 33-46, signal pad 60] to the high-impedance state [Lavery, col 4 line 47 – col 5 line 13, high impedance] further comprises selectively de-asserting [Lavery, ENABLE is/is-not asserted] a gate of the field effect transistor [Lavery, FET 92] in response to the signal current [Lavery, col 7 lines 29-35, voltage at closed loop control circuit 76] exceeding the current threshold voltage [Lavery, vref low]. 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hammerschmidt in view of Sakai further in view of Gao further in view of Stochino et al. (US 20120326790 A1 and Stochino hereinafter.) further in view of Bhattacharya et al. (US 20070075748 A1 and Bhattacharya hereinafter.).
Regarding claim 20, Hammerschmidt in view of Sakai further in view of Gao discloses all the features regarding claim 12 as indicated above. Hammerschmidt in view of Sakai further in view of Gao does not explicitly disclose wherein inducing the balance voltage upon the second signal terminal further comprises: applying a bias signal to the second signal terminal by a signal amplifier. 
However, Stochino discloses [see claim 28] wherein inducing the balance voltage [balanced voltage] upon the second signal terminal [second terminal] further comprises: applying a bias signal to the second signal terminal by a signal amplifier [error amplifier]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify Hammerschmidt in view of Sakai further in view of Gao to include the teachings of Stochino to disclose an amplifier system with improved linearity and precision. Hammerschmidt in view of Sakai further in view of Gao further in view of Stochino does not explicitly disclose the bias signal being a function of the signal voltage.
However, Bhattacharya discloses [see claim 4] the bias signal [bias signal] being a function of the signal voltage [function of the control signal]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify Hammerschmidt in view of Sakai further in view of Gao further in view of Stochino to include the teachings of Bhattacharya to disclose a system for improved current buffering characteristics of a FET driver.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G YEAMAN whose telephone number is (571)272-5580. The examiner can normally be reached Mon - Fri 954 Schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571)272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES G YEAMAN/Examiner, Art Unit 2842                                                                                                                                                                                                        
/METASEBIA T RETEBO/Primary Examiner, Art Unit 2842